Allen, J.,
dissenting: That the form of the enactment under consideration is awkward, and not to be commended, I fully agree, but that it violates any constitutional provision,. I am not convinced. The general rules applicable to the construction of a statute require that all of its provisions be considered each in the light of the others, and that the will of the legislature be given effect, unless it is clear that to do so would violate the fundamental law. The constitutional provision on the subject is: “The legislature shall prescribe the time when its acts shall be in force, and shall provide for the speedy publication of the same, and no law of a general nature shall be in force until the same be published.” It will be noticed that the section apparently requires that a time be fixed by the legislature when all its acts shall be in force, as the word “acts” is in the plural, while “time” is in the singular. It has never been contended, however, that all of the acts passed at one session of the legislature must take effect at the same time. The main purpose of the constitutional provision is to prevent laws from taking effect before publication, and to require speedy publication of every enactment. Nothing is more common in legislation than to provide for the performance of acts by public officers or others in the future, and for changing circumstances as they may arise. The regulation of fees and salaries of public officers in such a manner that a change in the rate of compensation *339will take place at a fixed date in the future, or on the happening of a contingency like an increase of population, appears to me clearly within the power of the legislature. Had this act provided in its first section that the compensation of the treasurer should change on the 10th of October, 1893, while the compensation of the other officers should not change until January 8, 1894; although it might appear wrong and unwise to make such a discrimation, I am unable to perceive that it is beyond the power of the legislature.
There is also some force in the argument that the compen-. sation of public officers should not be changed during the-terms for which they are respectively elected, and that the more just way. is to have the change take effect when there is a change of officers. But it is insisted that if this can be done in the body of the act, it cannot in that section which fixes the time when the act shall take effect. Section 5 is as much a part of the act as section 1, and is to be construed in connection with it. The whole, taken together, is an expression of the legislative will, and that will clearly is that the salary of the county treasurer shall be such as is provided by the act after October 10, 1893, and that the salaries of other officers shall be changed in accordance with its provisions after January 8, 1894.
Notwithstanding the awkwardness of the provisions, the legislative intent appears perfectly plain to me. I think the legislature has prescribed the times when its enactments become operative, and those times, being after publication in the statute book, are not prohibited, but are subject to its discretion.